*136MEMORANDUM **
Federal prisoner Maurillo Rojas-Millan appeals the judgment of the district court denying his 28 U.S.C. § 2255 motion to vacate, alter, or set aside his sentence. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Rojas-Millan contends that he received ineffective assistance of counsel because his attorney failed to inform him of a plea offer by the government. Even assuming that this allegation is true, RojasMillan has failed to. show “that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Strickland, v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The district court therefore properly denied this claim.
Rojas-Millan further contends that the district court erred in failing to conduct an evidentiary hearing. Because the files and records conclusively show that Rojas-Millan is not entitled to relief, the district court acted within its discretion in denying his § 2255 motion without an evidentiary hearing. See 28 U.S.C. § 2255; see also United States v. Blaylock, 20 F.3d 1458, 1465 (9th Cir.1994) (In deciding whether petitioner is entitled to an evidentiary hearing on his claim, the district court should determine whether, accepting the truth of petitioner’s factual allegations, he could prevail on an ineffective assistance claim.).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.